
	
		I
		112th CONGRESS
		2d Session
		H. R. 6646
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2012
			Mr. Buchanan (for
			 himself and Mr. Jones) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit United States assistance to the country of
		  Egypt.
	
	
		1.Prohibition on assistance to
			 the country of Egypt
			(a)ProhibitionNotwithstanding any other provision of law,
			 no funds made available to any Federal department or agency may be used to
			 provide assistance to the country of Egypt.
			(b)Effective
			 dateThis Act takes effect on the date of the enactment of this
			 Act and applies with respect to funds made available to any Federal department
			 or agency for any fiscal year after fiscal year 2012.
			
